Citation Nr: 1042801	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1982 to 
June 1982, and served on active duty in the Air Force Reserves 
from July 1989 to March 1990, from February 1991 to May 1991, 
from August 2006 to January 2007 and from September 2009 to 
February 2010.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The record reveals that the RO has not yet formally certified the 
appeal of the issues.  However, it is clear that the Veteran has 
filed the documents necessary to confer jurisdiction of these 
issues on the Board, including the July 2009 VA Form 9.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  See also 38 C.F.R. § 19.35 
(indicating that certification of appeals on VA Form 8 
("Certification of Appeal") is for administrative purposes and 
"does not serve to either confer or deprive the [Board] of 
jurisdiction over an issue.").  As a result, the issues must be 
considered presently.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted additional evidence, received by the Board 
in June 2010, subsequent to the March 2008 decision.  The newly 
submitted evidence was not accompanied with the Veteran's waiver 
of initial consideration by the agency of original jurisdiction.  
Because the Veteran has not waived the right to initial RO review 
of the newly submitted evidence, the case must be remanded for 
due process considerations.  See 38 C.F.R. § 20.1304(c) (2010).

It is unclear whether the Veteran's service treatment records are 
complete.  In this regard, the Board observes that the service 
treatment records associated with the claims file are primarily 
from the Veteran's period of service from 1982 through 2007.  
There is a record of treatment dated in December 2009.  However, 
there are no additional service treatment records dated from 
December 2009 through the Veteran's discharge in February 2010.  
Therefore, the RO should take this opportunity to ensure that all 
of the Veteran's service personnel records and service treatment 
records are associated with the claims file.

In addition, the Veteran testified at his April 2010 hearing 
before the Board that he had been seen by a private physician 
regarding his right knee and left shoulder disabilities.  
However, there are no private treatment records associated with 
the claims file.  VA is, therefore, on notice of records that may 
be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA is obligated 
to assist the claimant in obtaining relevant records, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. See 38 C.F.R. § 3.159 (c), (d).  The 
records of treatment from any identified clinicians should be 
obtained, as well as any pertinent VA treatment records.  Any 
records obtained must be associated with the claims file. 

The Board also notes that the Veteran was afforded a VA 
examination in November 2007 in connection with his claims for 
service connection.  The November 2007 VA examiner indicated that 
the Veteran had soft tissue injuries in the right knee and left 
shoulder that were resolved.  However, a subsequent December 2009 
service treatment report reflects an assessment of left shoulder 
sprain rotator cuff (capsule).  A January 2010 x-ray report shows 
supraspinous tendinosis with progression since the prior 
examination and notes that there is moderate osteoarthritis in 
the acromioclavicular joint of the left shoulder.  Thus, the 
Board also requests that the Veteran be afforded a VA examination 
to determine whether any current left shoulder disability is 
service related.  

Regarding the Veteran's right knee disability, although service 
treatment records show the Veteran had a right knee sprain which 
he incurred in December 2006, there is no indication that the 
Veteran has a current disability.  As noted above, the November 
2007 VA examiner noted the Veteran had a right knee soft tissue 
injury, resolved.  He further stated that there was full range of 
motion, no residual, and normal x-rays.  However, the Veteran 
contends he is receiving treatment for a knee disability.  Thus, 
if, and only if, the newly obtained treatment records indicate 
the Veteran currently suffers from a right knee disability, then 
the Veteran should be afforded a VA examination to determine 
whether any current right knee disability is service related.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Air Reserve Personnel 
Center, the Records Management Center (RMC), 
the Veteran's unit, and any other appropriate 
location, to request the complete service 
personnel and treatment records of the 
Veteran.  If the search effort produces 
negative results, documentation to that 
effect should be placed in the claims file.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include private treatment records 
mentioned in the 2010 hearing.  The Veteran 
should be requested to sign the authorization 
for release of any private medical records to 
VA.  All attempts to procure records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran should be informed of any such 
problem.

3.  After obtaining any outstanding pertinent 
records, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left shoulder 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should provide a diagnosis for any 
current left shoulder disability. 
Additionally, the VA examiner should indicate 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any left shoulder disability currently 
present is etiologically related to the 
Veteran's service.  The examiner should be 
instructed to consider the Veteran's service 
history.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current right knee disability. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should provide a diagnosis for any 
current right knee disability.  Additionally, 
the VA examiner should indicate whether it is 
at least as likely as not (e.g., a 50 percent 
or greater probability) that any right knee 
disability currently present is etiologically 
related to the Veteran's service.  The 
examiner should be instructed to consider the 
Veteran's service history.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

5.  After undertaking any other notification 
and/or development action deemed warranted, 
the RO/AMC should readjudicate the claims in 
light of any additional evidence added to the 
record since the last statement of the case 
(SOC) was issued.  If the benefit sought on 
appeal remains denied, the RO/AMC must 
furnish to the Veteran and his representative 
an appropriate supplemental SOC, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


